Title: [Diary entry: 23 March 1748]
From: Washington, George
To: 

Wednesday 23d. Rain’d till about two oClock & Clear’d when we were agreeably surpris’d at the sight of thirty odd Indians coming from War with only one Scalp. We had some Liquor with us of which we gave them Part it elevating there Spirits put them in the Humour of Dauncing of whom we had a War Daunce. There Manner of Dauncing is as follows Viz. They clear a Large Circle & make a great Fire in the Middle then seats themselves around it the Speaker makes a grand Speech telling them in what Manner they are to Daunce after he has finish’d the best Dauncer Jumps up as one awaked out of a Sleep & Runs & Jumps about the Ring in a most comicle Manner he is followd by the Rest then begins there Musicians to Play the Musick is a Pot half of Water with a Deerskin Streched over it as tight as it can & a goard with some Shott in it to Rattle & a Piece of an horses Tail tied to it to make it look fine the one keeps Rattling and the other Drumming all the While the others is Dauncing.